Opinion by
President Judge Crumlish, Jr.,
Brookside Limited Partnership appeals a Beaver County Common Pleas Court order dismissing its appeal of a real property tax assessment. We affirm.
Big Beaver Palls Area School District petitioned the county assessor to reassess Brookside’s recently-completed apartment complex located in Beaver County. The reassessment increased Brookside’s 1979 property tax liability. Brookside appealed to the common pleas court, arguing that the reassessment was improper. The common pleas court dismissed the appeal for lack of jurisdiction because Brookside failed to appeal first to the Beaver County Board of Assessment Appeals.
*328Brookside argues, without citation of authority, that no prior appeal to the Board is required. Following an examination of the law, however, we find Brookside’s contention to be without merit and, thus, affirm on the able opinion of Sawyer, P. J., in Brookside Limited Partnership v. Big Beaver Falls Area School District, Pa. D. & C.3d (1982).
Order
The Beaver County Common Pleas Court order in No. 1485 of 1981, dated January 14, 1982, is hereby affirmed.